78 F.3d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re GOLDEN PLAN OF CALIFORNIA, INC., et al., Debtors.William EISEN, and Richard Moneymaker, Trustee in Bankruptcyfor William Eisen, Appellants,v.Melvyn J. COBEN, Trustee in Bankruptcy for Golden Plan;Inglewood Development Agency, Appellees.In re GOLDEN PLAN OF CALIFORNIA, INC., et al., Debtors.William EISEN, Appellant,v.Melvyn J. COBEN, Trustee in Bankruptcy for Golden Plan;Inglewood Redevelopment Agency, Appellees.
Nos. 93-15741, 93-15746.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1994.Decided Feb. 22, 1996.

Before:  FLETCHER,* PREGERSON, and WIGGINS, Circuit Judges.

ORDER

1
We affirm for the reasons stated in the decision of the Bankruptcy Appellate Panel, dated March 12, 1993.



*
 Judge Fletcher was drawn to replace Judge Fong.   She has read the briefs, reviewed the excerpts of record, and listened to the tape of the oral argument held on October 6, 1994